Citation Nr: 1200240	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  05-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a cardiovascular disorder, to include as secondary to an acquired psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978. 

This matter originally arose from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Thereafter, the Veteran perfected an appeal to the Board.  Subsequently, the Board remanded this matter to the RO for additional development in October 2006 and July 2007.

In a July 2009 decision the Board, in part, denied service connection for an acquired psychiatric disorder and a cardiovascular disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated in October 2010, granted a Joint Motion for Remand vacating the July 2009 Board decision with respect to the acquired psychiatric and cardiovascular disorders, and remanded these matters to the Board for compliance with the instructions in the Joint Motion.  The Board remanded the matter again in February 2011 for compliance with the Joint Motion.

In December 2006, the Veteran testified during a Board Videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As above, the Veteran most recently testified at a December 2006 Board hearing before a VLJ.  In October 2011 correspondence, the Board informed the Veteran that the VLJ who had conducted the prior hearing had since retired from the Board, and that he had the option of requesting another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2011).  By correspondence dated in November 2011 the Veteran elected to have another hearing, specifically a Board Videoconference hearing.  Therefore, the Veteran must be provided an opportunity to present testimony before a new VLJ before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board Videoconference hearing at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


